IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 CHRISTOPHER YOUNGER,                           : No. 8 WM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 ALLEGHENY COUNTY DEPARTMENT OF                 :
 COURT RECORDS, CRIMINAL DIVISION;              :
 JUDGE JILL E. RANGOS;                          :
 COMMONWEALTH OF PENNSYLVANIA,                  :
                                                :
                     Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.